     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 1 of 10
             E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




                IN THE IOWA DISTRICT COURT FOR DALLAS COUNTY

  JANET COCHRAN,
                                                 CASE NO.
                     Plaintiff,

  vs.

  GILCREST        JEWETT       LUMBER            PETITION and JURY DEMAND
  COMPANY LLC, JAKE MORAN in his
  individual and professional capacities,
  and JERI STOFFEL in his individual
  and professional capacities.

                     Defendants.

        COMES NOW, the Plaintiff, Janet Cochran, by the undersigned counsel, and for

her causes of action states as follows:

                                          PARTIES

        1.    Plaintiff Janet Cochran (hereinafter Ms. Cochran) was at all times material

hereto a citizen and resident of Polk County, Iowa.

        2.    Defendant Gilcrest Jewett Lumber Company LLC (hereinafter GJ Lumber)

is a lumber company organized under the law and with its principal place of business in

Waukee, Dallas County, Iowa, but engages in business throughout Iowa.

        3.    Defendant Jake Moran (hereinafter Moran) at all relevant times herein was

employed by Defendant GJ Lumber as a Controller in Waukee and maintained a

supervisory role over Ms. Cochran, was a harasser of Ms. Cochran, is believed to have

taken part in the decision to terminate Ms. Cochran and is believed to be a resident of

Grimes, Iowa.

        4.    Defendant Jeri Stoffel (hereinafter Stoffel) at all relevant times herein was

employed by Defendant GJ Lumber within the Human Resources Department. Stoffel




                                     EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 2 of 10
            E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




was a harasser of Ms. Cochran, is believed to have taken part in the decision to terminate

Ms. Cochran and is believed to be a resident of Urbandale, Polk County, Iowa.

                               JURISDICTION AND VENUE

      5.     Subject matter and personal jurisdiction of the District Court is proper

pursuant to Iowa Code § 602.6101.

      6.     Venue is proper in the District Court for Dallas County, Iowa pursuant to

Iowa Code § 616.14, Iowa Code § 616.17, and Iowa Code § 616.18.

                                               FACTS

      7.     Ms. Cochran suffers from Chronic Obstructive Pulmonary Disease

(hereinafter COPD), asthma, and severe allergies.

      8.     On October 11, 2012, Defendant GJ Lumber hired Ms. Cochran as an

accounts payable specialist.

      9.     Over the last two to three years, Ms. Cochran’s disability has worsened

causing her to miss occasional days of work.

      10.    Ms. Cochran filed for Family Medical Leave Act (hereinafter FMLA) leave

on March 6, 2020.

      11.    Between June 17, 2019 and May 30, 2020, Ms. Cochran missed work for

which she had a doctor’s note six (6) times.

      12.    Under FMLA leave, Ms. Cochran was entitled to miss those days.

      13.    Prior to her termination, Ms. Cochran was informed by Stoffel her FMLA

leave from the prior two days would not be accepted and that her conditions must be

updated. This conversation occurred in a public place in front of other employees.




                                     EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 3 of 10
                E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




       14.       Prior to her termination, Ms. Cochran received negative comments and

statements relating to her time away from work and her disability. These negative

comments and statements were made and done by Stoffel and Moran.

       15.       On or about June 1, 2020, after missing two days due to her disability, for

which she provided proper documentation and notified Defendants of, she was

terminated.

       16.       Ms. Cochran was terminated by Moran and Stoffel.

       17.       The Defendants were aware of Ms. Cochran’s health conditions prior to her

termination.

       18.       On August 6, 2020, within 300 days of the acts of which she complains, Ms.

Cochran filed charges alleging employment discrimination on the basis of disability

discrimination with the Iowa Civil Rights Commission against the Defendants.

       19.       On December 11, 2020, less than 90 days prior to the filing of this Petition,

the Iowa Civil Rights Commission, pursuant to Iowa Code Chapter 216.16, issued Ms.

Cochran a Letter of Right-to-Sue with respect to the charges alleging employment

discrimination on the basis of disability discrimination and disability harassment.

                                   COUNT I
        VIOLATION OF IOWA CODE CHAPTER 216-DISABILITY DISCRIMINATION
                            (Against All Defendants)

       20.       Plaintiff repleads paragraphs one (1) through nineteen (19) as if fully set

forth herein.

       21.       Under the Iowa Civil Rights Act, it is unlawful for an employer to discriminate

against an employee on the basis of a disability by terminating because of their disability,




                                         EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 4 of 10
               E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




harassing the individual because of their disability and/or by engaging in disparate

treatment of employees based upon a disability.

       22.      Ms. Cochran suffered an adverse employment action when she was

subjected to severe and pervasive harassment and disparate treatment because of her

diagnosed medical condition/disability – COPD, asthma and severe allergies and was

terminated.

       23.      Defendants failed to provide reasonable accommodations for Ms.

Cochran’s diagnosed condition including failing to accept FMLA leave for she was

entitled.

       24.      A causal connection exists between Ms. Cochran’s disability and the

discrimination she endured including the severe and pervasive harassment and disparate

treatment culminating in an adverse employment action of termination.

       25.      As a result of the Defendants’ illegal actions and omissions, Ms. Cochran

has in the past and will in the future suffer injuries and damages, including but not limited

to mental and emotional distress, fear, anguish, humiliation, intimidation, embarrassment,

lost enjoyment of life, lost wages, benefits, future earnings, and other emoluments of

employment.

       WHEREFORE, Plaintiff Janet Cochran prays for the following relief:

       (a) That the Court declare the conduct of Defendants Gilcrest Jewett Lumber

             Company, Moran, and Stoffel complained of herein to be in violation of the

             Plaintiff’s rights as secured by the Iowa Civil Rights Act;

       (b) That the Court permanently enjoin Defendants Gilcrest Jewett Lumber

             Company, Moran, and Stoffel and their owners, officers, management




                                        EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 5 of 10
                E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




             personnel, employees, agents, attorneys, successors and assigns and those

             acting in concert therewith from any conduct violating Plaintiff’s rights as

             secured by the Iowa Civil Rights Act;

       (c) That the Court award Plaintiff compensatory damages;

       (d) That the Court award Plaintiff emotional distress damages;

       (e) That the Court order Defendants Gilcrest Jewett Lumber Company, Moran, and

             Stoffel to make whole the Plaintiff by providing her appropriate past and future

             lost earnings and benefits with prejudgment interest, and other relief this Court

             deems appropriate;

       (f) That the Court award Plaintiff attorneys’ fees and costs incurred in prosecuting

             this action; and

       (g) That the Court award Plaintiff such additional and further relief as it deems

             necessary and proper.

                                        COUNT II
                   VIOLATION OF IOWA CODE CHAPTER 216- HARASSMENT
                                  (Against All Defendants)

       26.       Plaintiff repleads paragraphs one (1) through twenty-five (25) as if fully set

forth herein.

       27.       Under the provisions of the Iowa Civil Rights Act, it is unlawful for an

employer to discriminate against an employee on the basis of his or her disability, either

by engaging in disparate treatment of employees based upon their disability or by creating

a hostile workplace due to a person’s disability.




                                         EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 6 of 10
               E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




       28.      Defendants Stoffel and Moran, while working in their official capacities for

GJ Lumber, participated in an ongoing pattern of a hostile workplace by directing

unwanted comments regarding the Plaintiff’s diagnosed medical condition and disability.

       29.      Additionally, Ms. Cochran’s disability was discussed in front of other

employees detailing its nature.

       30.      Ms. Cochran suffered was subjected to severe and pervasive harassment

and disparate treatment because of her diagnosed medical condition/disability – COPD,

asthma and severe allergies and was terminated.

       31.      A causal connection exists between Ms. Cochran’s disability and the hostile

workplace based upon her disability, disability discrimination she was subjected to and

her termination.

       32.      As a result of the Defendants’ illegal actions and omissions, Ms. Cochran

has in the past and will in the future suffer injuries and damages, including but not limited

to mental and emotional distress, fear, anguish, humiliation, intimidation, embarrassment,

lost enjoyment of life, lost wages, benefits, future earnings, and other emoluments of

employment.

       WHEREFORE, Plaintiff Janet Cochran prays for the following relief:

       (a) That the Court declare the conduct of Defendants Gilcrest Jewett Lumber

             Company, Moran, and Stoffel complained of herein to be in violation of the

             Plaintiff’s rights as secured by the Iowa Civil Rights Act;

       (b) That the Court permanently enjoin Defendants Gilcrest Jewett Lumber

             Company, Moran, and Stoffel and their owners, officers, management

             personnel, employees, agents, attorneys, successors and assigns and those




                                        EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 7 of 10
                E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




             acting in concert therewith from any conduct violating Plaintiff’s rights as

             secured by the Iowa Civil Rights Act;

       (c) That the Court award Plaintiff compensatory damages;

       (d) That the Court award Plaintiff emotional distress damages;

       (e) That the Court order Defendants Gilcrest Jewett Lumber Company, Moran, and

             Stoffel to make whole the Plaintiff by providing her appropriate past and future

             lost earnings and benefits with prejudgment interest, and other relief this Court

             deems appropriate;

       (f) That the Court award Plaintiff attorneys’ fees and costs incurred in prosecuting

             this action; and

       (g) That the Court award Plaintiff such additional and further relief as it deems

             necessary and proper.

                                 COUNT III
   VIOLATION OF 29 U.S. CODE CHAPTER 28 -- FAMILY MEDICAL LEAVE ACT
       33.       Plaintiff repleads paragraphs one (1) through thirty-two (32) as if fully set

forth herein.

       34.       FMLA entitles employees meeting certain criteria to be eligible for unpaid

leave. While on leave and upon their return, an employee’s health insurance shall remain

in place. Additionally, an employee shall return to their job as if no leave or absence ever

occurred.

       35.       Under 29 U.S. Code § 2612(a)(1), eligible employees are entitled to take

twelve (12) workweeks of leave over the course of a twelve (12) month period for one or

more of the following reasons:




                                        EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 8 of 10
              E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




            A. Because of the birth of a son or daughter of the employee and in order to

               care for such son or daughter;

            B. Because of the placement of a son or daughter with the employee for

               adoption or foster care;

            C. In order to care for the spouse, or a son, daughter, or parent, of

               the employee, if such spouse, son, daughter, or parent has a serious health

               condition;

            D. Because of a serious health condition that makes the employee unable to

               perform the functions of the position of such employee;

            E. Because of any qualifying exigency (as the Secretary shall, by regulation,

               determine) arising out of the fact that the spouse, or a son, daughter,

               or parent of the employee is on covered active duty (or has been notified of

               an impending call or order to covered active duty) in the Armed Forces; and

            F. During the period beginning on the date the Emergency Family and Medical

               Leave Expansion Act takes effect, and ending on December 31, 2020,

               because of a qualifying need related to a public health emergency in

               accordance with section 2620 of this title.

      36.      Ms. Cochran has a serious medical condition/disability – COPD, asthma

and severe allergies – for which she filed for FMLA accommodations in March of 2020.

      37.      Her serious medical condition permits her to receive the leave under 29

U.S.C. § 2612(a)(1)(D).

      38.      Due to the nature of her diagnosed medical condition, Ms. Cochran was

permitted to take her leave intermittently under 29 U.S.C. § 2612(b)(1) and/or be given




                                      EXHIBIT A
     Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 9 of 10
              E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




an alternative position with equivalent pay and benefits if it better accommodates her

recurring needs. 29 U.S.C. § 2612(b)(2).

      39.      If is unlawful for any employer to interfere with the rights afforded to an

employee under the FMLA.

      40.      Defendants did not accommodate her needs, nor provide Ms. Cochran with

another position that would be provide her the same pay and benefits that would better

accommodate her FMLA leave.

      41.      By terminating Ms. Cochran because of her FMLA leave, the Defendants

violated the rights afforded to Ms. Cochran under FMLA.

      42.      A causal connection exists between Ms. Cochran’s use of FMLA leave and

her termination.

      43.      As a result of the Defendants’ illegal actions and omissions violating FMLA,

Ms. Cochran has in the past and will in the future suffer injuries and damages, including

but not limited to mental and emotional distress, fear, anguish, humiliation, intimidation,

embarrassment, lost enjoyment of life, lost wages, benefits, future earnings, and other

emoluments of employment.

      WHEREFORE, Plaintiff Janet Cochran prays for the following relief:

      (a) That the Court declare the conduct of Defendants Gilcrest Jewett Lumber

            Company, Moran, and Stoffel complained of herein to be in violation of the

            Plaintiff’s rights as secured by the Family Medical Leave Act;

      (b) That the Court permanently enjoin Defendants Gilcrest Jewett Lumber

            Company, Moran, and Stoffel and their owners, officers, management

            personnel, employees, agents, attorneys, successors and assigns and those




                                      EXHIBIT A
Case 4:21-cv-00109-JEG-HCA Document 1-2 Filed 04/09/21 Page 10 of 10
       E-FILED 2021 MAR 08 10:02 AM DALLAS - CLERK OF DISTRICT COURT




     acting in concert therewith from any conduct violating Plaintiff’s rights as

     secured by the Family Medical Leave Act;

 (c) That the Court award Plaintiff compensatory damages;

 (d) That the Court award Plaintiff emotional distress damages;

 (e) That the Court order Defendants Gilcrest Jewett Lumber Company, Moran, and

     Stoffel to make whole the Plaintiff by providing her appropriate past and future

     lost earnings and benefits with prejudgment interest, and other relief this Court

     deems appropriate;

 (f) That the Court award Plaintiff attorneys’ fees and costs incurred in prosecuting

     this action; and

 (g) That the Court award Plaintiff such additional and further relief as it deems

     necessary and proper.

                               JURY DEMAND

Plaintiff hereby demands a trial by jury with regards to the above-titled matter.

                                 GRIBBLE, BOLES, STEWART & WITOSKY LAW

                                 BY:        /s/ Charles Gribble
                                       Charles Gribble
                                 BY:        /s/ Christopher Stewart
                                       Christopher Stewart
                                       2015 Grand Avenue, Suite 200
                                       Des Moines, Iowa 50312
                                       Telephone: (515) 235-0551
                                       Fax: (515) 243-3696
                                       Email: cstewart@gbswlaw.com
                                              cgribble@gbswlaw.com
                                       ATTORNEYS FOR PLAINTIFF




                                EXHIBIT A
